NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            YHOSSIRIS C., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, A.T., A.C., Appellees.

                              No. 1 CA-JV 15-0059
                                FILED 10-20-2015


            Appeal from the Superior Court in Maricopa County
                              No. JD510563
             The Honorable Brian K. Ishikawa, Retired Judge

                                   AFFIRMED


                                    COUNSEL

Robert D. Rosanelli, Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Eric K. Knobloch
Counsel for Appellee Department of Child Safety
                         YHOSSIRIS C. v. DCS, et al.
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Patricia A. Orozco joined.


P O R T L E Y, Judge:

¶1             Yhossiris C. (“Mother”) challenges the order terminating her
parental rights to her two children, A.T. and A.C. Mother argues there was
insufficient evidence to support termination. For the following reasons, we
affirm.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            Mother and Joseph T. (“Father”) are the biological parents of
the children. A.C., who was born in 2012, was taken to the hospital for an
injury to her elbow when she was about six months old. Full scan x-rays
revealed that she had numerous unexplained non-accidental fractures in
different stages of healing. The hospital notified the Department and the
children were taken into temporary custody.

¶3            The Department filed a dependency petition against the
parents, alleging they had either physically abused A.C. or failed to protect
her from abuse, and had failed to appropriately parent and supervise A.C.,
which resulted in her elbow injury. The children were found dependent,
and the juvenile court approved the case plan of family reunification with
the concurrent plan of severance and adoption.

¶4            At a report and review hearing, the juvenile court approved
the Department’s request to file a motion to terminate the parents’ parental
rights. The Department, as a result, filed its motion to terminate on the basis
of fifteen months in an out-of-home placement. See Ariz. Rev. Stat.
(“A.R.S.”) § 8-533(B)(8)(c).2 Mother contested the motion and the juvenile
court held a severance trial. After receiving written closing arguments from


1 “We view the facts in the light most favorable to upholding the juvenile
court’s order.” Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz. 547, 549, ¶
7, 225 P.3d 604, 606 (App. 2010).
2 We cite the current version of the statute unless otherwise noted.




                                       2
                           YHOSSIRIS C. v. DCS, et al.
                             Decision of the Court

the Department, Mother, and the guardian ad litem, the court issued its
findings of fact and conclusions of law, and terminated Mother’s parental
rights under A.R.S. § 8-533(B)(8)(c). Mother filed this appeal,3 and we have
jurisdiction under A.R.S. §§ 8-235, 12-120.21(A)(1), and -2101(A)(1).

                                  DISCUSSION

¶5           Mother argues the juvenile court erred in finding that she was
unable to remedy the circumstances causing the children to be in an out-of-
home placement. She also argues the court erred in finding that she was
unable to exercise proper and effective parental care and control of the
children.

¶6             A juvenile court may terminate a parent’s parental rights if
the Department proves any one of the statutory grounds for termination by
clear and convincing evidence, Christy C. v. Ariz. Dep’t of Econ. Sec., 214 Ariz.
445, 449, ¶ 12, 153 P.3d 1074, 1078 (App. 2007), and a preponderance of the
evidence demonstrates that termination is in the best interests of the child,
Matthew L., 223 Ariz. at 549, ¶ 7, 225 P.3d at 606 (citation omitted). The
juvenile court, as the trier of fact, “is in the best position to weigh the
evidence, observe the parties, judge the credibility of witnesses, and make
appropriate findings.” Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280,
¶ 4, 53 P.3d 203, 205 (App. 2002) (citation omitted). We will accept the
court’s findings of fact unless no reasonable evidence supports those
findings. Id. We will only disturb the juvenile court’s determination if it is
clearly erroneous. Id. A determination is clearly erroneous if it is
“unsupported by substantial evidence.” Desiree S. v. Dep’t of Child Safety,
235 Ariz. 532, 534, ¶ 7, 334 P.3d 222, 224 (App. 2014); see Mealey v. Arndt, 206
Ariz. 218, 221, ¶ 12, 76 P.3d 892, 895 (App. 2003) (“Substantial evidence is
any relevant evidence from which a reasonable mind might draw a
conclusion.”) (internal quotation marks and citation omitted).

¶7              To terminate parental rights to a child out of the parent’s
custody for fifteen months or more under § 8-533(B)(8)(c), the court must
find that (1) a child “has been in an out-of-home placement for a cumulative
total period of fifteen months or longer pursuant to court order;” (2) “the
parent has been unable to remedy the circumstances that cause[d] the child
to be in an out-of-home placement;” and (3) “there is a substantial
likelihood that the parent will not be capable of exercising proper and
effective parental care and control in the near future.” A.R.S. § 8-
533(B)(8)(c). Here, it is undisputed that the children were in an out-of-home


3   Father’s parental rights were also terminated, but he did not file an appeal.


                                         3
                         YHOSSIRIS C. v. DCS, et al.
                           Decision of the Court

placement for more than fifteen months, and Mother has not challenged the
findings that the termination is in the best interests of her children.

¶8             After the children were removed from their parents and
placed in the Department’s custody, the Department provided Mother with
services designed to remedy the reasons the children had been removed.
Specifically, she was provided with parent aide services, case aide services,
individual counseling, therapeutic visitation, a psychological evaluation, a
bonding assessment, and supervised visitation. Mother was also invited to
attend child and family team meetings, and A.T.’s therapeutic visits. She,
as the court found, participated in the services, and kept her job and
housing. The court, however, found that despite her participation,
“[M]other has been unable to remedy the circumstances that cause[d] the
children to be in out-of-home placement” and “[t]here is a substantial
likelihood that [Mother] will not be capable of exercising proper and
effective parental care and control in the near future.”

¶9             For the evidence to support the juvenile court’s findings, the
court has to determine that the circumstances which caused the children to
be removed includes “those circumstances existing at the time of the
severance that prevent a parent from being able to appropriately provide
for his or her children.” Marina P. v. Ariz. Dep’t of Econ. Sec., 214 Ariz. 326,
330, ¶ 22, 152 P.3d 1209, 1213 (App. 2007) (internal quotation marks
omitted). And the evidence supports the court’s findings and conclusion.

¶10           Although Mother dutifully participated in services and
should be commended for her effort, she never demonstrated an ability to
keep her children safe, and there was a recommendation for her to retake
some of the same services in order to attempt to improve her ability to
protect her children. In fact, the case worker had to intervene on more than
one occasion to help Mother control the children when visiting them.

¶11           Moreover, Mother never provided an explanation that could
validly explain A.C.’s non-accidental fractures. The caseworker explained
that “without an explanation of the causes of [A.C.’s] injuries, behavior
changes would never be able to be adequately assessed in order to mitigate
the circumstances that brought the children into care.” As a result, the case
worker testified that Mother was unable to safely parent her children and
would not be able to do so in the near future. Consequently, because there
is evidence that supports the court’s findings of facts and conclusions of
law, we find no error.




                                       4
               YHOSSIRIS C. v. DCS, et al.
                 Decision of the Court

                     CONCLUSION

¶12   Based on the foregoing, we affirm the termination.




                          :ama




                            5